No. 08-1766 dismissed; No. 09-1763 affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In No. 08-1766, Kess Tani noted an appeal from the district court’s order dismissing his complaint for lack of subject matter jurisdiction. Because the district court subsequently granted Tani’s motion for reconsideration and vacated that order, the appeal from that order is moot. We therefore dismiss this portion of the appeal.
In No. 09-1763, Tani appeals from the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tani v. The Washington Post, No. 8:08-cv-01130-PJM (D. Md. June 18, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
No. 08-1766 DISMISSED.
No. 09-1763 AFFIRMED.